RESTRICTION / ELECTION REQUIREMENT
Status
This communication is in response to the application and preliminary amendment filed on 13 January 2021. Claims 1-46 have been canceled, and claims 47-67 have been added; therefore, claims 47-67 are pending. The restriction requirement below groups the claims for election; therefore no specific claims are presented for examination until election is made.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Requirement for Unity of Invention
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.

When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).

Election/Restrictions
Restriction is required under 35 U.S.C. 121 and 372.

This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 

I. Claims 47-61, drawn to a system for optimizing and managing advertising campaigns according to hierarchical relationships between items to be optimized, the items being received from a traffic source and being via an application programming interface (API) module, determining a plurality of potential optimizations, wherein said optimization engine models an effect of differentially applying said plurality of potential optimizations on said advertising campaign and determines an appropriate change to one or more parameters of said advertising campaign according to said modeled effect, classified in G06Q30/0244.
II. Claim 62, drawn to a method of optimizing an advertising campaign, comprising: receiving timestamps of every event, retrieving the actual raw data from the start (or previous optimization event if repeating) until the next event timestamp (or end of period being assessed if there are no more events), multiplying the actual raw data with the compounded (estimated) impact of subsequent events/optimizations, adding the post-Events sum to a running total, and repeating steps from step 'b' from the previous event until the next one (or end of period being assessed if there are no more events), classified in G06Q30/0244.
III. Claims 63-64, drawn to a method for optimizing advertising campaigns according to hierarchical relationships between items to be optimized, the method comprises receiving client inputs, campaign rules and goals for client inputs, manual ., classified in G06Q30/0244.
IV. Claims 65-67, drawn to a method of optimizing advertising campaigns according to hierarchical relationships between items to be optimized, the optimization method comprises getting campaign rules and goals, getting data from item values and events, preforming steps specific to the optimization type, comparing to campaign rules and goals, selecting actions, assessing action, executing action and logging impact, and repeating steps, classified in G06Q30/0244.

Groups I, II, III, and IV lack unity of invention because even though the inventions of these groups apparently require the technical feature of a computer, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Applicant’s Admitted Prior Art at Publication ¶ 0055 (¶ 42 as submitted, at pp. 12-13) indicating that the computers and/or devices used may be “any type of personal computer (PC), a server, a distributed server, a virtual server, a cloud computing platform, a cellular telephone, an IP telephone, a smartphone, or a PDA (personal digital assistant)”. The systems and methods indicated at the various Groups above all appear to gather and/or use different data and different analysis of that data to generically “optimize” advertising campaigns; therefore, they lack unity of invention.

In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.

A telephone call was made to D’vorah Graeser at 708-402-8365 (as listed for correspondence information at the application) on 24 September 2021, and several calls were placed on 9 February 2022 (to 708-402-8365, 888-547-6398, and 312-675-6000, all as listed for correspondence information at the application) so as to request an oral election to the above restriction requirement, but did not result in an election being made. The calls to the 708 and 888 prefixes were not answered nor forwarded to any voice message system, the call to the 312 prefix was answered; however, they indicated that Graeser is a client of theirs and cannot be reached at that number. Therefore, since several attempts were made and Applicant’s representative cannot be reached, written restriction is made.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT D GARTLAND whose telephone number is (571)270-5501. The examiner can normally be reached M-F 8:30 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SCOTT D GARTLAND/
Primary Examiner, Art Unit 3622